department of the treasury internal_revenue_service washington d c date number release date uil cc psi cam-101544-97 memorandum for district_director indiana district attn chief examination_division from charles b ramsey branch office of associate chief_counsel passthroughs special industries cc psi subject withdrawal of application_for change in method_of_accounting in accordance with section a of revproc_2000_1 2000_1_irb_4 this memorandum advises you that a taxpayer within your district has withdrawn its form_3115 application_for change in accounting_method this document is not to be used or cited as precedent disclosure statement this memorandum is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 of the internal_revenue_code the provisions of sec_6110 require the internal_revenue_service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from this memorandum that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing this memorandum is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of this memorandum cam-101544-97 legend b c this memorandum advises you that a form_3115 dated c and filed by b is withdrawn b withdrew the form_3115 after we developed our tentatively adverse position b is presently expensing the costs associate with its indy racers b proposed to depreciate these assets under asset class dollar_figure automobiles taxis of rev_proc because the vehicles are not passenger automobiles we tentatively concluded that the proper classification for these vehicles is under asset cla sec_79 recreation asset cla sec_79 includes assets used in the provision of entertainment services on payment of a fee or admission charge if you have any questions on this matter do not hesitate to call charles b ramsey cc
